Citation Nr: 0109545	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1970.


FINDING OF FACT

The evidence submitted in support of the claim for service 
connection for tinnitus establishes a nexus between current 
tinnitus and service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

Service medical records reveal that an initial audiological 
examination was performed on the veteran in July 1966 for his 
enlistment.   The examination revealed the following pure 
tone thresholds, measured in decibels (dB): 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
20
LEFT
20
30
25
40
25

(The Board notes that the original test results are not 
specially identified as American Standards Association (ASA) 
values or International Standards Association (ISO) values.  
The service departments did not convert to ISO values until 
1967, and therefore the Board has presumed the original 
report was ASA and has converted the results to ISO to 
facilitate comparison.  In this case, such conversion makes 
no difference to the outcome.)

Service medical records reflect that the veteran was a 
machinist, a position which required him to spend half of his 
duty time on the flight line.  An annual audiological 
examination was performed in March 1969 for hearing 
conservation purposes.  The puretone thresholds for the right 
ear were 10 dB at 500 hertz (Hz), 35 dB at 1000 Hz, 30 dB at 
2000 Hz, and 35 dB at both 3000 Hz and 4000 Hz.  Puretone 
thresholds for the left ear were 10 dB at 500 Hz, 35 dB at 
both 1000 Hz and 2000 Hz, 45 dB at 3000 Hz, and 35 dB at 4000 
Hz.  The veteran reported no tinnitus following noise 
exposure.  In March 1970 the veteran underwent another annual 
audiological examination for purposes of hearing 
conservation.  The puretone thresholds for his right ear were 
5 dB at 500 Hz, 40 dB at 1000 Hz, 35 dB at 2000 Hz, 40 dB at 
3000 Hz, and 45 dB at 4000.  Puretone thresholds for his left 
ear were 10 dB at 500 Hz, 35 dB at 1000 Hz, 35 dB at 2000 Hz, 
45 dB at 3000 Hz, and 35 dB at 4000 Hz.  The veteran reported 
no tinnitus following noise exposure.   The veteran underwent 
a separation physical examination in May 1970.  The 
audiological examination revealed the following puretone 
thresholds measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
40
45
45
LEFT
15
45
40
50
40

Post-service medical records reveal that the veteran 
underwent a physical examination and audiometric examination 
in April 1999 by a private physician.  The audiometric 
examination revealed speech recognition thresholds of 45 dB 
for the right ear and 40 dB for the left ear.  Discrimination 
scores were 90 percent for the right ear and 100 percent for 
the left ear.  Pure tone averages were 52 percent for the 
right ear and 57 percent for the left ear.  Cerumen and 
tinnitus were diagnosed.  

Post-service medical records reflect that the Department of 
Veterans Affairs Medical Center (VAMC), San Antonio, Texas, 
performed an audiological examination and ear disease 
examination of the veteran in December 1999.  The medical 
history reflected in the audiological examination revealed 
that the veteran had experienced periodic bilateral tinnitus 
with onset in the late 1960s.  The history also revealed that 
the veteran experienced mild high pitched ringing in his ears 
that interfered with communication and hearing.  Speech 
recognition scores were 94 percent for the left ear and 88 
percent for the right ear.  The following puretone thresholds 
were measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
65
LEFT
40
55
60
55
60

There was a diagnosis of moderate to moderately severe 
sensorineural hearing loss at 500 to 4000 Hz bilaterally.

The medical history for the ear disease examination revealed 
that the veteran's onset of tinnitus occurred ten years 
earlier.  The history reflected that the veteran denied 
specific injuries, infection, and surgery of the ears and use 
of hearing aids.  The physical examination revealed that 
mastoids were negative, external ears well formed with no 
congenital deformities, external ears were patent; normal 
size and configuration without stenosis, obstruction or 
foreign bodies.  Tympanic membranes were easily visualized 
and appeared moderately thickened.  No perforation, scars or 
retraction were noted.  Tuning fork testing and Rinne 
revealed that air conduction was greater than bone 
conduction.  The veteran displayed greater reception in his 
left ear than his right ear.  A diagnosis of bilateral 
hearing loss with tinnitus was made.


II. Analysis

The Board of Veterans' Appeals (Board) notes that the veteran 
met the disability criteria for hearing under 38 C.F.R. 
§ 3.385 (2000) for the first time in March 1969 while in 
active service.  He continues to meet the disability criteria 
in § 3.385 through his subsequent in-service and post-service 
audiological examinations.  His service occupation and duty 
location, machinist positioned on the flight line, indicates 
that this veteran endured continuous or frequent noise 
exposure while in the service.  Although the record does not 
reflect any complaint of tinnitus until April 1999, tinnitus 
is a wholly subjective disability that a lay party is 
competent to report.  Moreover, tinnitus commonly has its 
origins in the type of acoustic trauma the veteran 
experienced in service that led to his service-connected 
hearing disability.  The Board observes that the regional 
office (RO) very aptly notes that the veteran did not 
indicate tinnitus when he was examined in March 1969 and 
1970.  However, in sum, the record demonstrates that the 
veteran clearly experienced acoustic trauma in service, he is 
service connected for a hearing disability due to such 
trauma, and there is nothing that casts doubt upon his report 
of tinnitus. The Board finds these factors are sufficient to 
at least place the positive and negative evidence in 
equipoise as to whether the acoustic trauma in service 
leading to his hearing disability can be dissociated from the 
tinnitus post service.  In this circumstance the benefit of 
the doubt doctrine is for application.  38 U.S.C.A. § 5107.  
Accordingly, the Board finds that tinnitus was incurred in 
service and that it continued thereafter, that there is 
competent evidence that the veteran currently has this 
disability and that service connection for tinnitus is 
warranted.





ORDER

The claim for service connection for bilateral tinnitus is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

